Lewis, J.
It is a waste of time and labor to bring to this court for review a judgment overruling a motion for a new trial based only on the general grounds that the verdict complained of is contrary to law and to the evidence, when, no matter how much conflict there is in the testimony, there is enough evidence to support the verdict. In such a case it will be held that the writ of error was sued out for delay only, and damages will be awarded accordingly. It is so ordered in the present instance.

Judgment affirmed, with damages.


All the Justices concurring.

Garnishment. Before Judge Gober. Cobb superior court. November term, 1898.
Morris & Green, for plaintiff in error.
Mozley & Griffin, contra.